Citation Nr: 0948852	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-27 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected chronic left ankle strain.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected migraine headaches.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left inguinal hernia surgery 
to include a surgical scar.

5.  Entitlement to an initial compensable disability rating 
for service-connected residuals of right fifth-toe fracture.




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to June 
2005.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In September 2008, the Board remanded this claim for further 
development.  The case has been returned to the Board and is 
ready for further review.  

The issues of entitlement to an initial disability rating in 
excess of 30 percent for service-connected post-traumatic 
stress disorder (PTSD), entitlement to an initial disability 
rating in excess of 10 percent for service-connected chronic 
left ankle strain, and entitlement to an initial disability 
rating in excess of 10 percent for service-connected migraine 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  Throughout the rating period on appeal, the objective 
clinical evidence of record indicates that the scar residual 
inguinal hernia surgery is painful, but not unstable, 
productive of limitation of function, and does not exceed 12 
square inches. 

2.  Throughout the rating period, the evidence does not show 
malunion or nonunion of the Veteran's service-connected 
residuals of right fifth-toe fracture.  There is no weakness 
of the right foot, objective evidence of pain on motion, 
joint instability, or functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
10 percent for status post left inguinal hernia surgery to 
include a surgical scar have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7801-
7805 (2009). 

2.  The criteria for a compensable disability rating for 
residuals of right fifth-toe fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.71a, Diagnostic Code 5283 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's claims decided below arise from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's VA 
outpatient treatment records, and private medical records, 
and additionally he was afforded a VA examination.  The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

The Board is also satisfied that there was substantial 
compliance with its September 2008 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  


Increased Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the Veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the Veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases 
where the original rating assigned is appealed, as is the 
case here, consideration must be given to whether the Veteran 
deserves a higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran contends that his service-connected disabilities 
are more disabling than reflected in the current rating 
percertages assigned.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

Left Inguinal Hernia Surgery to Include Scar

The Veteran's left inguinal hernia surgery to include scar is 
assigned a 10 percent disability evaluation pursuant to 38 
C.F.R.  § 4.118, Diagnostic Code 7804.  Under Diagnostic Code 
7804, a 10 percent disability evaluation is assigned for a 
superficial scar which is painful upon examination.  See 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2009).  Note (1) in 
this code indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  No higher 
disability evaluation is available under this Code.  

Other potentially applicable DCs are DC 7801, and 7805.  
Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 12 square inches (77 sq. cm.) are 
rated 20 percent disabling.  Scars in an area or areas 
exceeding 72 square inches (465 sq. cm.) are rated 30 percent 
disabling.  Scars in an area or areas exceeding 144 square 
inches (929 sq.cm.) are rated 40 percent disabling.  Note (1)  
to Diagnostic Code 7801 provides that scars in widely  
separated areas, as on two or more extremities or on anterior  
and posterior surfaces of extremities or trunk, will be  
separately rated and combined in accordance with 38 C.F.R. §  
4.25.  Note (2) provides that a deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118 
(2009).  Diagnostic Code 7805 provides that scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118.    

The criteria for rating scars were recently revised, 
effective October 23, 2008.  See 73 Fed.  Reg. 54,708 (Sept.  
23, 2008) (to be codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805).  However, the criteria as amended are 
specifically indicated to apply to all applications for 
benefits received by VA on or after October 23, 2008.  Id.   
Because the Veteran's claim was received before that time, 
and therefore was pending before October 28, 2008, his claim 
will only be evaluated under the rating criteria made 
effective from August 30, 2002.  Although the Veteran may 
request review of his increased rating claim under the 
criteria as effective October 23, 2008, irrespective of 
whether his disability has worsened since the last review 
(Id.), he has not done so at this point in time.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds no basis for 
assigning a higher disability rating for the Veteran's left 
inguinal hernia surgery to include surgical scar under 
Diagnostic Code 7801 or 7805, for the entire rating period.  

In this regard, the Veteran was examined by VA in November 
2005.  He reported tenderness at the site of the left 
inguinal repair done in 2004.  On examination, deep palpation 
of the left lower quadrant showed some tenderness.  A scar 
that was 6 inches long and 1 cm. wide was noted on the left 
inguinal area.  There was no evidence of any breakdown of the 
scar no infection, no edema and no ulceration.  There was no 
keloid formation, but the scar was tender to palpation.  
There was no evidence of any recurrence of the hernia.  The 
finding was, surgical scar status post left inguinal hernia 
repair-scar still sensitive and the Veteran has occasional 
pain at the site.   

A review of the record, which includes VA outpatient 
treatment records and private treatment records, reflects no 
findings regarding this disability.  Based on the above VA 
examination, the Board finds that a higher initial rating is 
not warranted for this disorder at any time during the appeal 
period.  The scar is not shown to be deep and at least 12 
square inches.  Further there is no recurrence of the hernia 
and no indication of any limitation of function of the area 
involved.  

The preponderance of the evidence is against entitlement to a 
higher rating for the entire appeal period, and the benefit 
of the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet.  App. 49 
(1990); Ortiz v.  Principi, 274 F. 3d 1361 (Fed. Cir. 2000).  

Residuals of Right Fifth-Toe Fracture

The Veteran's residuals of right fifth-toe fracture are rated 
under 38 C.F.R. § 4.72, DC 5283, which evaluates malunion of, 
or nonunion of, the tarsal or metatarsal bones.  Under DC 
5283, a 10 percent rating is  assigned for moderate malunion 
or nonunion, a 20 percent  rating is assigned for moderately 
severe malunion or  nonunion, a 30 percent rating is assigned 
for severe malunion  or nonunion, and a 40 percent rating is 
assigned for actual  loss of use of the foot.  38 C.F.R. § 
4.72, DC 5283 (2009).   The words slight, moderate, and 
severe are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are equitable and 
just.  38 C.F.R. § 4.6.  Use of descriptive terminology such 
as mild or moderate by medical examiners, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.

Similarly, a foot injury may potentially be rated under 
Diagnostic Code 5284.  Under that diagnostic code, a 10 
percent rating is warranted for an injury which is moderate 
in degree.  A 20 percent rating is warranted for a moderately 
severe injury.  A 30 percent rating is warranted for a severe 
injury.  A 40 percent rating may be assigned for actual loss 
of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31 (2009).   Upon careful 
review of all the evidence of this case, the Board finds that 
entitlement to a compensable rating for residuals of right 
fifth-toe fracture is not established. 

On VA examination in November 2005, the Veteran complained of 
problems with his right foot.  He reported occasional pain in 
the toes with no weakness, no stiffness, no swelling, no 
heat, no redness, no fatigability, and no lack of endurance.  
He stated that he does not need any medication, and has no 
flare-ups.  He stated that he had no problems with his right 
foot on his occupation or daily activities.  Examination of 
the feet and joints showed no pain on motion.  There was no 
objective evidence of pain on motion, edema, instability, 
weakness or tenderness.  There was no skin, vascular change, 
no hammertoes, high arch or flatfoot.  It was noted that he 
could not walk on his heels due to ankle pain.  Repetitive 
use caused no decrease in range of motion which was described 
as normal.  The finding was right foot strain with limitation 
of function due to pain. 

The record which includes VA outpatient treatment records and 
private treatment records reflect no findings regarding this 
disability.  The disability as reflected in the VA 
examination report does not indicate that the Veteran has 
functional impairment from his service-connected residuals of 
right fifth-toe fracture.  The Veteran complained of 
occasional pain.  There are no findings that would support a 
higher rating on examination. The evidence does not show 
malunion or nonunion of the metatarsal bones, or any moderate 
residuals of the fracture.   Significantly, November 2005 X-
rays in June 2009 of the right foot revealed no evidence of 
any recent or old metatarsal fracture or other trauma.  There 
were no degenerative changes.  There is no functional 
impairment and the inability to walk on his heels was due to 
ankle pain.  The Board finds that these findings cannot 
provide the basis for an increased rating because there is no 
indication that there is impairment that can be described as 
moderate.

The Board has considered the application of other diagnostic 
codes pertaining to the feet in determining whether the 
Veteran may be entitled to a higher rating, but finds the 
only other code raised by the evidence is DC 5284 for other 
foot injuries, which also requires a finding of a moderate 
foot injury for a 10 percent rating.  Again, the Board finds 
that moderate injury of the foot as a result of the right 
fifth-toe fracture is not shown.

The preponderance of the evidence is against entitlement to a 
higher rating for the entire appeal period, and the benefit 
of the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet.  App. 49 
(1990); Ortiz v.  Principi, 274 F. 3d 1361 (Fed. Cir. 2000).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms cause impairment which is contemplated 
by the rating criteria.  The rating criteria reasonably 
describe the Veteran's disabilities.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.


ORDER

An initial disability rating in excess of 10 percent for 
service-connected left inguinal hernia surgery to include a 
surgical scar is denied.  

An initial compensable rating for residuals of right fifth-
toe fracture is denied. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

As to the claim for a higher initial rating for PTSD, and for 
a higher initial rating for migraine headaches, the Veteran's 
representative has argued that the disorders have worsened 
since the last VA examination, which was performed in 
November 2005.  The representative has specifically cited a 
private treatment record dated in August 2006 where it is 
noted that the Veteran's PTSD was worsening and it was noted 
that his headaches were worsening.  It is requested that a VA 
examination be conducted to determine the current 
manifestations of the Veteran's PTSD and his migraine 
headaches. 

As to the claim for a higher evaluation for a left ankle 
disorder, the representative has requested a current VA 
examination.  He has stated that since the November 2005 
examination the Veteran has had private X-rays that show 
arthritis in June 2006, and that in 2005 the X-rays showed no 
arthritis.  It is argued that this shows that the disorder 
has worsened and that the Veteran should be reevaluated.  

The Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Additionally, the fulfillment of the VA's statutory 
duty to assist the appellant includes providing additional VA 
examination when indicated, and conducting a thorough and 
contemporaneous medical examination so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any recent, 
pertinent VA outpatient treatment 
reports.  If the attempt is 
unsuccessful in its efforts to obtain 
any such evidence, it should so inform 
the Veteran and his representative and 
request them to submit any outstanding 
evidence.  

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current manifestations of his service-
connected PTSD.  The claims file and a 
copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
examiner is to provide a detailed review 
of the Veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any disability due 
to PTSD.  The examiner should include a 
GAF score and the explanation for the 
assignment of the score.  A complete 
rationale for any opinions expressed must 
be provided. 

3.  Schedule the Veteran for a VA 
neurological examination to evaluate his 
migraine headaches.  The claims file and 
a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
examiner should obtain from the Veteran 
his detailed clinical history.  All 
pertinent migraine headache pathology 
found on examination should be noted in 
the report of the evaluation.  In 
particular, the examiner should obtain 
from the Veteran information regarding 
the frequency and duration of any 
prostrating attacks.  All findings, and 
the reasons and bases therefore, should 
be set forth in sufficient detail.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.

4.  Schedule the Veteran for a VA 
orthopedic examination to evaluate his 
left ankle disorder.  The claims file and 
a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished, including 
X-rays.  The examiner is asked to 
identify all present manifestations of 
the service-connected disability, 
including any evidence of a related 
neurological disability (if any).  

Complete range of motion must be provided 
in degrees with discussion as to any 
additional limitation of motion due to 
pain, weakness, fatigability, 
incoordination or pain on movement of a 
joint, including use during flare-ups.  
The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached.  

5.  Following completion of the above, 
the claims should be readjudicated.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


